Citation Nr: 0308224	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disability to include chronic obstructive pulmonary 
disease (COPD), emphysema, and bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active duty service from January 1946 to 
February 1949 and from September 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in July 2002, and a 
substantive appeal was received in September 2002.  

The RO previously denied service connection for a pulmonary 
disability by September 1997 rating decision which became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  By September 2001 rating decision, the RO 
again denied service connection for a pulmonary disability to 
include COPD, emphysema, and bronchitis without addressing 
the matter of new and material evidence.  A previously 
decided claim, however, may not be reopened in the absence of 
new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Further, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id. 

FINDINGS OF FACT

1.  By September 1997 rating decision, the RO denied the 
veteran's claim of service connection for a pulmonary 
disability; although he was notified of the decision that 
month, he did not file an appeal within one year thereafter.

2.  Evidence received since the September 1997 denial of 
service connection for a pulmonary disability does not bear 
directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for a pulmonary 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, by July 2001 letter and July 2002 statement of the 
case, he and his representative were notified of the evidence 
needed to establish the benefit sought, and he and his 
representative were advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

Service medical records make no mention of a pulmonary 
disability.  

By September 1997 rating decision, the RO denied service 
connection for a pulmonary disability.  The veteran was 
informed of the RO's determination that month.  He did not 
file a timely appeal, and that decision became final.  
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

In April 2001, he again filed a claim of service connection 
for a pulmonary disability to include COPD, emphysema, and 
bronchitis.  He stated that he developed these disabilities 
due to the use of the pesticide DDT in service.  

That month, he submitted a July 1986 private medical report 
reflecting diagnoses of COPD, emphysema, and bronchitis.  
With this report, the physician enclosed progress notes dated 
from May 1981 to July 1986 indicating complaints of shortness 
of breath, coughing, and chest pain.

By September 2001 rating decision, the RO denied service 
connection for COPD, emphysema, and bronchitis.

New and Material Evidence 

As noted above, the veteran's claim of service connection for 
a pulmonary disability was previously denied in a September 
1997 rating decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in September 1997.

In this case, the additional evidence submitted after the 
initial rating decision consists of a private medical records 
dated from 1981 to 1996 reflecting diagnoses of COPD, 
emphysema, and bronchitis.  The new evidence established the 
presence of a pulmonary disability or disabilities.  

After careful consideration of this new evidence, however, 
the Board finds that it is not new and material within the 
meaning of pertinent law and regulations, for although it 
establishes the existence of current pulmonary diagnoses, it 
does not speak to etiology.  Thus, this evidence does not 
contribute to a more complete picture of the origin of the 
veteran's claimed disability or disabilities and is not, for 
that reason, new and material sufficient to reopen the claim 
for service connection for a pulmonary disability.  See 38 
C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  


ORDER

No new and material evidence having been received, the claim 
of service connection for a pulmonary disability to include 
COPD, emphysema, and bronchitis is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

